598 P.2d 1044 (1979)
The PEOPLE of the State of Colorado, Plaintiff-Appellant,
v.
Glenn Anthony BERRY, Defendant-Appellee.
No. 28370.
Supreme Court of Colorado, En Banc.
August 20, 1979.
Robert L. Russel, Dist. Atty., Robert M. Brown, Deputy Dist. Atty., El Paso County Judicial, Colorado Springs, for plaintiff-appellant.
No appearance for defendant-appellee.
HODGES, Chief Justice.
At the conclusion of the People's evidence, the trial court granted defendant's motion for judgment of acquittal on a charge of theft of auto parts, namely, two hubcaps. The district attorney challenges the trial court's judgment based upon its allegedly erroneous application of the rule *1045 of law adopted by this court in People v. Bennett, 183 Colo. 125, 515 P.2d 466 (1973), which holds that to withstand a motion for a judgment of acquittal, the prosecution has the burden of establishing a prima facie case of guilt and must introduce sufficient evidence to establish guilt beyond a reasonable doubt, no more, no less. We affirm the trial court's judgment.
From this record, we observe no lack of adherence to the guidelines set forth in Bennett, supra. As stated by this court in People v. Kirkland, 174 Colo. 362, 483 P.2d 1349 (1971), this type of appeal challenging the sufficiency of the evidence serves little purpose and is rarely productive of any precedential value.
Judgment affirmed.